Title: Thomas Jefferson to Ashur Ware, 22 August 1816
From: Jefferson, Thomas
To: Ware, Ashur


          
            Monticello Aug. 22. 16.
          
          Th: Jefferson not knowing how otherwise to address the inclosed to the Washington society in Boston, has taken the liberty of putting it under cover to mr Ware, and of requesting it’s delivery by him. he
			 does this the more willingly as it furnishes him an opportunity of expressing the pleasure he has recieved from the perusal of mr Ware’s oration on the 4th of July and from the evidence it affords that the son sun of freedom of Independance and Union, without having ceased to illumine the West, promises to beam again in the horizon of the East, in
			 it’s pristine splendor.
        